Citation Nr: 0842562	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.

2.  Entitlement to service connection for residuals of a neck 
cyst. 

3.  Entitlement to service connection for a shrapnel scar of 
the left arm.

4.  Entitlement to service connection for a sinus disability.  

5.  Entitlement to service connection for a bilateral eye 
disability, including loss of vision.

6.  Entitlement to an initial compensable disability rating 
for diabetic gastroparesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from September 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A February 2004 rating decision denied the veteran's claims 
of entitlement to service connection for a cardiovascular 
disability, a neck cyst, a sinus disability, and a shrapnel 
scar of the left arm.

In a February 2005 rating decision, the RO denied entitlement 
to service connection for a bilateral eye disability.

In an August 2005 rating decision, the RO granted entitlement 
to service connection for diabetic gastroparesis, and 
assigned a noncompensable disability evaluation, effective 
February 7, 2005.   

The case was previously before the Board in January 2008, at 
which time it was remanded for due process consideration.  
The case has been returned to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  A cardiovascular disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's neck cyst, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.

3.  There is no competent medical nexus evidence of record 
indicating the veteran has a shrapnel scar of the left arm, 
which is causally or etiologically related to his service in 
the military.

4.  The veteran's sinus disability has not been shown to be 
other than secondary to allergic reaction, in nature, and 
there has been no demonstration by competent clinical 
evidence of record of a chronic sinus disability 
etiologically related to service.

5.  There is no competent medical nexus evidence of record 
indicating the veteran's bilateral eye disability, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.

6.  Throughout the rating period on appeal, the veteran's 
diabetic gastroparesis is manifested by no more than mild 
symptoms of occasional abdominal bloating.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).

2.  Residuals of a neck cyst were not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

3.  A shrapnel scar of the left arm was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

4.  A chronic sinus disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304 (2008).

5.  A bilateral eye disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

6.  The criteria are not met for a compensable disability 
rating for diabetic gastroparesis.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
diabetic gastroparesis, such a claim is now substantiated.  
As such, his filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  73 Fed.Reg. 23353 - 
23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add 
paragraph (b)(3), effective May 30, 2008).  Rather, the 
veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
A September 2006 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
the veteran's diabetic gastroparesis and included a 
description of the rating formula for all possible schedular 
ratings under the relevant diagnostic codes.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the disability evaluation that the RO 
had assigned.  

In addition, an October 2003 VCAA letter explained the 
evidence necessary to substantiate the veteran's claims of 
entitlement to service connection for a cardiovascular 
disability, neck cyst, left arm shrapnel wound scar, sinus 
disability, and eye disability.  This letter also informed 
him of his and VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  As such, there 
was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of the veteran's testimony before the undersigned Veterans 
Law Judge (VLJ).  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.




Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a cardiovascular 
disability, residuals of a neck cyst, a shrapnel scar of the 
left arm, a sinus disability, and a bilateral eye disability, 
so they must be denied.  38 C.F.R. § 3.102.

The veteran reported a history of sinusitis and hay fever in 
a report of medical history completed at the time of 
examination for entrance into service in October 1966, as 
well as a history of sebaceous cystectomies and pilonidal 
cystectomy on November 25, 1965.  He reported that he had 
seasonal sinus stuffiness and hay fever, and had not been 
prescribed treatment.  Significantly, on clinical examination 
at that time, in October 1966, the sinuses were reported to 
be normal.  A well-healed pilonidal cystectomy scar was 
identified by the examiner.  Additionally, clinical 
examination of the eyes, heart, upper extremities, and spine 
was normal.  His distant vision was 20/20 in each eye, and 
his blood pressure was 122/72. 

The veteran's service medical records reveal that, in March 
1967, the veteran complained of a frontal headache when 
examination of the eyes revealed 20/20 right eye vision 
without correction, and 20/15 left eye vision without 
correction.  He had no prescribed correction.  Pupillary 
reaction, and media and fundi (including slit lamp study), 
were normal.  The diagnosis was no significant error found.  
In April 1967, the veteran complained that he felt tired and 
that his head was "stopped up."  He denied having a running 
nose or phlegm.  Physical examination of the head, ears, 
eyes, nose and throat was normal.  The veteran was seen in an 
emergency room in July 1967 with edema of the conjunctiva-
bulba.  A small foreign body was removed, noted as a possible 
insect.  The eye was irrigated.  The diagnosis was area of 
left eye corneal staining, laterally.  The veteran was seen 
in March 1968 when his complaints included nasal stuffiness, 
after cutting grass, which made the symptoms worse.  Physical 
examination revealed his frontal sinuses were tender, and his 
nasal mucosa was red.  The impression was sinusitis, rule out 
allergy.  In April 1968, he was treated for moderately 
severe, bilateral, non-purulent conjunctivitis.  In April 
1969, he was treated for a foreign body in the left eye, 
described as particulates, which was removed and treated with 
a patch.  He also received irrigation for dust in his eye in 
October 1969.  The veteran had a sebaceous cyst of the scalp 
removed in  September 1968, as well as received treatment for 
a boil of the left scapular area.  He had an "acutely 
infected" sebaceous cyst on his back in September 1969.  

The veteran did not report any neck or cardiovascular 
complaints during his military service and his service 
medical records are negative for any related treatment, as 
well as negative for treatment of a left arm shrapnel wound.  
Additionally, the veteran denied experiencing any sinus, 
heart, blood pressure, injury or skin complaints in a report 
of medical history completed at the time of his examination 
for separation from service, conducted in February 1970.  His 
separation examination report indicates that clinical 
evaluation of the veteran's neck, sinuses, eyes, skin, heart, 
and vascular system was normal.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
purported events in question, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
According to the medical evidence of record, the veteran was 
first diagnosed with a cardiovascular disability, neck cyst, 
left arm scar, and eye disability  decades after his 
discharge from the military.  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  As discussed below, a current  
chronic sinus disability has not been shown.

More significantly, there is no competent clinical evidence 
that relates the veteran's claimed disabilities to his 
military service.  See  Madden v. Gober, 125 F.3d 1477, 1481 
(1997) (in evaluating the evidence and rendering a decision 
on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In this regard, the Board 
notes none of the veteran's post-service treatment records 
show that his cardiovascular, neck cyst, or shrapnel scar are 
related to his military service.  In fact, there is no 
medical evidence of record that the veteran currently has a 
shrapnel scar of the left arm or residuals of a neck cyst.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  

The Board notes that seasonal sinusitis was reported as 
medical history at the time of examination in October 1966.  
Significantly, however, clinical examination of the sinuses 
was normal at that time.  As such, the veteran is presumed 
sound on entrance to service as to a sinus disability.  The 
presumption of soundness attaches where there has been an 
induction examination during which the disability for which 
the veteran later seeks service connection was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions." 38 C.F.R. 
§ 3.304(b).  

As noted above, the veteran was treated for sinusitis in 
service experienced after cutting grass.  Further, the Board 
acknowledges that, in a statement dated in July 2004, M. C. 
P., M.D. noted that the veteran had a history of excessive 
respiratory illnesses since his military service.  However, 
the record does not contain a clinical opinion relating any 
current sinus disability to the isolated episode of sinusitis 
in service.  Indeed, a private medical record dated in April 
2001 reflects a diagnosis of allergic rhinitis with secondary 
sinusitis.

The Board also acknowledges that J. G. H., M.D., opined in 
November 2004 that it was conceivable that the veteran's 
current eye disease was related to Agent Orange exposure 
during the veteran's service.  The record establishes that 
the veteran served in Vietnam during the Vietnam Era.  As 
such, it is conceded that he was exposed to Agent Orange 
during service.  However, the veteran's current eye disease 
is not a presumptive disease associated with such exposure.  
See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  As discussed herein, an eye disability has not 
otherwise been shown to be etiologically related to service.  
The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3rd 1039, 1045 (Fed. Cir. 1994).  

Similarly, neither Dr. P, nor Dr. H provided a rationale for 
their opinions, or otherwise refer to any credible supporting 
evidence that the veteran's sinus disability and eye disease 
were related to the veteran's service.  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).   See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  
Thus, the probative value of Dr. P's and Dr. H's opinions are 
diminished.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).  

The Board acknowledges the veteran's contentions that his 
cardiovascular disability is related to his sinus disability.  
However, as previously discussed, a review of the veteran's 
claims file does not demonstrate that he is entitled to 
service connection for a sinus disability.   Therefore, the 
veteran cannot link his cardiovascular disability to his 
service or a service-connected disability - via his sinus 
disability.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  
That is to say, the elimination of one relationship to 
service, as the supposed precipitant, necessarily also 
eliminates all associated residual conditions.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").   

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's claimed 
cardiovascular disability, residuals of a neck cyst, shrapnel 
scar of the left arm, sinus disability, and/or bilateral eye 
disability are the result of his service in the military.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).   See also Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (there must be medical evidence linking a current 
disability, even assuming the veteran has one, to his service 
in the military).  

Therefore, the only evidence portending that the veteran has 
a cardiovascular disability, residuals of a neck cyst, 
shrapnel scar of the left arm, sinus disability, and 
bilateral eye disability related to his military service 
comes from him personally.  As a layperson, the veteran 
simply does not have the necessary medical training and/or 
expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claims, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to an Increased Disability Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as in the 
present case, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

Pursuant to the text of the August 2005 rating decision, the 
veteran's diabetic gastroparesis is currently assigned a 
noncompensable initial evaluation, effective from February 7, 
2005, by analogy pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7319, for irritable colon syndrome, pursuant to 
Diagnostic Code 7913, Note (1) for diabetes mellitus.  See 
38 C.F.R. § 4.20 (2008) (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology, are closely analogous).  Under Diagnostic 
Code 7319, a noncompensable rating is assigned for mild 
irritable colon syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
disability rating is assigned for moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  

The Board finds that the evidence of record does not warrant 
a compensable disability evaluation.  In this regard, the 
Board notes that the objective clinical evidence of record 
does not show that, at anytime during the rating period on 
appeal, the disability at issue is manifested by symptoms 
comparable to moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress.  In fact, the Board notes that the veteran has no 
complaints except occasional bloating after consuming large 
meals.  Likewise, the veteran was asymptomatic at his most 
recent, September 2006 VA examination, and he reports that 
his symptoms are improved with medication.  Accordingly, the 
Board finds that a compensable evaluation is not warranted 
under the provisions of Diagnostic Code 7319.

The Board has also considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the veteran that his diabetic 
gastroparesis has caused marked interference with his 
employment or has necessitated frequent periods of 
hospitalization.  As such, the Board finds that this case 
does not warrant referral to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a compensable initial 
rating for his diabetic gastroparesis, on either a schedular 
or extra-schedular basis, so the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to service connection for residuals of a neck 
cyst is denied.

Entitlement to service connection for a shrapnel scar of the 
left arm is denied.

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for a bilateral eye 
disability is denied. 

The claim for an initial compensable disability rating for 
diabetic gastroparesis is denied.  

Entitlement to a compensable initial evaluation for diabetic 
gastroparesis is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


